Citation Nr: 0833880	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to May 
1980. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA).  

The veteran was afforded a hearing on May 13, 2008.  A copy 
of the hearing transcript is incorporated into his file.


FINDING OF FACT

Competent evidence of a nexus between a cervical spine 
disability and active military service is not of record.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  Service connection may also be 
granted for certain diseases, to include arthritis, when they 
are manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 



II.  Analysis

The veteran seeks service connection for a cervical spine 
disability.  The veteran asserts that he was in a car 
accident while in service and was knocked unconscious.  He 
relates his current spine disability to the in-service 
injury.

A review of the veteran's service treatment records shows 
that in March 1963, he was involved in a car accident and was 
rendered momentarily unconscious.  The veteran's entrance and 
separation examinations are negative for any indication of 
neck problems or spinal problems.  The veteran did not note 
any pre-existing diseases or disabilities regarding his 
cervical spine.  In addition, there were no complaints 
regarding the veteran's cervical spine throughout his 
service.

In a March 1992 private examination report, the examiner 
noted that the veteran's neck was supple and no complaints 
were reported at the time of the examination.  The veteran 
received a VA examination for his hypertension claim in 
November 2004.  The examiner noted a straightening of the 
thoracic spine and ossification in the anterior longitudinal 
ligament, raising the possibility of ankylosing spondylitis 
involving the mid and lower thoracic spine.  No specific 
mention was made of the veteran's cervical spine.

In a hearing before the undersigned, the veteran's 
representative asserted that his cervical spine disability 
might be due to a congenital disorder, ankylosing 
spondylitis, which was aggravated by his in-service injury.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities, which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

While the Board notes that ankylosing spondylitis is often 
congenital, it was noted concerning the veteran's thoracic 
spine.  The issue before the Board is the veteran's cervical 
spine.  The first indication that the veteran sought 
treatment for his cervical spine was in 2000's.  The veteran 
filled out an application for treatment indicating pain in 
his neck.  The veteran reported that he had two car 
accidents, one in 1958 and one in 1963.  He indicated that he 
had consulted a doctor prior to his application with regard 
to his neck pain; however, no documentation of this is in the 
claims file.

The veteran sought treatment at Advanced Medical Imaging for 
neck pain in 2003.  An MRI was administered and the results 
showed loss of disc height at C5-6 and C6-7, consistent with 
multilevel cervical spondylosis.  The examiner also noted a 
disc bulge at the C4-5, C5-6 and C6-7.  

As discussed above, regarding the veteran's aggravation 
claim, there is no evidence that the veteran's condition 
preexisted service or that the condition manifested in 
service.  There is also no evidence that a congenital disease 
was diagnosed in connection with his cervical spine.  While 
ankylosing spondylitis is often congenital, the veteran's 
cervical spine disability is noted as cervical spondylosis, a 
degenerative disease.  As there is no indication that any 
congenital disease was diagnosed concerning the veteran's 
cervical spine disability, an aggravation claim must be 
denied.

As to entitlement to service connection on a direct basis, 
there is no evidence of a link between the veteran's service 
injury and his current disability.  The veteran has not shown 
a continuity of symptomatology as he had no complaints in 
service or after service regarding his cervical disability 
until 2000, over 20 years after his separation from service.  
Furthermore, the presumptive regulations do not apply in this 
case, as the veteran did not present with symptoms within a 
year of his separation from service.

As to the veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the veteran is competent to describe pain he 
experienced due to his injury in service, he is not competent 
to diagnose the etiology of his current disability.  As 
discussed above, there is no evidence to support the 
veteran's assertions that his current disability is in any 
way related to his service.

Finally, the Board has considered the applicability of 
"benefit of the doubt" doctrine; however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  Rather, in this case, the 
preponderance of the evidence weighs against the claim.  
Thus, the veteran's claim of entitlement to service 
connection for a cervical spine disability is denied.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of November 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in a November 2004 letter.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection.  Further, as discussed in 
detail above, a preponderance of the evidence is against the 
claim for service connection, and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to decide 
this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing his service connection claim 
for a cervical spine disability; however, given the facts of 
this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that the veteran's service injury can be linked 
with his current cervical spine disability, nor is there 
evidence that a congenital defect was aggravated by service.  
Thus, the evidence does not warrant the conclusion that a 
remand for an examination and/or opinion is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
veteran's claim hinges on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of a relation between the veteran's momentary 
concussion and his present cervical spine disability, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  The holding in Charles was clearly 
predicated on the existence of evidence of both in-service 
incurrence and of a current diagnosis.  Simply stated, 
referral of this case for an examination or obtainment of a 
medical opinion under the circumstances here presented would 
not shed any additional light on the matters at issue.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for a cervical disability 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


